Citation Nr: 1212986	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  10-09 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  There is no competent evidence establishing a causal connection between the Veteran's current bilateral hearing loss disability and his active service. 

2.  Credible evidence suggests that the Veteran's tinnitus began in service and has continued since. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for establishing service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a January 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service private treatment records, VA examination reports, and lay statements.  The Veteran has not identified any additional evidence that may be in existence pertinent to these claims.  Thus, the Board finds that all reasonable avenues for obtaining evidence in support of the Veterans claims have been investigated.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board has reviewed all of the evidence in the Veteran's claims file, including all pertinent medical and lay evidence.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that his current bilateral hearing loss and tinnitus are related to the acoustic trauma he experienced while serving in the United States Air Force.  His DD Form 214 confirms that during service his Military Occupational Specialty was Airframe Repairman.  The Veteran contends that during such service he would climb into the fuel tanks on the wings of cargo planes to help repair the aircraft.  While inside of a fuel tank, another technician on the outside shot rivets into the tank.  The Veteran would hold a bucking bar against the rivet to flatten it.  The Veteran contends that this activity made a great noise, and he believes constant exposure to noise such as this caused his current hearing loss and tinnitus.  Due to the nature of the Veteran's specialty in service, the Board concedes that the Veteran had some noise exposure in service.  

At his service entrance examination in August 1965, the Veteran's ears were evaluated as normal, and he reported no ear trouble.  Audiogram recorded normal levels of hearing on both the right and left.  The readings were 5 decibels at 500 through 4000 Hertz on the right side, and 5 to 10 decibels on the left at those frequencies.  Service treatment records that followed show no complaints related to either hearing loss or tinnitus.  A September 1966 Hearing Conservation Data report confirms that the Veteran worked around the flight line, the hanger shop and the sheet metal shop, and was exposed to noise.  Audiometry at that time revealed normal hearing on the left and right at 500 to 4000 Hertz.  At his service separation examination in October 1968, the Veteran's ears were again evaluated.  At this time, the readings range from 5 to 20 decibels at 500 through 4000 Hertz on the right side.  On the left, the readings range from 5 to 20 decibels at 500 through 2000 Hertz, and 30 decibels at 4000 Hertz on the left.  Thus, there is some decreased hearing as compared to the August 1965 entrance examination, but no hearing disability as defined by 38 C.F.R. § 3.385.  There is no suggestion on this report that the Veteran mentioned experiencing hearing loss at this time, or that he referred to ringing in the ears or tinnitus.  The Veteran denied ear problems and hearing loss on the Report of Medical History completed in October 1968.

Following service, the Veteran's claims folder is devoid of evidence showing treatment related to hearing loss or tinnitus between his 1969 separation from service and 2001.  In particular, a private physician submitted an undated statement received by VA in February 2009, which indicated that he had examined the Veteran one time in August 2001 at which time the Veteran had a "significant" level of nerve-type hearing loss.  There is no suggestion of any further treatment by this physician, but this establishes August 2001 as the first post-service showing of hearing loss of record.  The Board observes that this is more than thirty years following his January 1969 discharge from service.  As to tinnitus, the first mention of this disability was with the Veteran's January 2009 claim.

The Veteran underwent a VA audiological examination in May 2009.  On that occasion, he reported military noise exposure while serving as an airframe repairman.  He noted the equipment noise and reverberation due to rivet repairs inside of fuel tanks.  He also reported post-service civilian occupational and recreational noise exposure.  In particular, he was an automechanic for twenty-five years and a new car preparation technician for thirteen years.  He also reported recreational noise exposure as a target shooter and power tool user, albeit with the use of ear protection.  He stated that the onset of hearing loss and tinnitus was "40+ years ago".

Audiological testing revealed sloping moderate to severe mid-to-high frequency sensorineural hearing loss. The puretone threshold values were normal on the left at 500 and 100 Hertz, followed by 55, 65 and 80 decibels at 2000, 3000, and 4000 Hertz, respectively.  On the right, hearing was normal at 500 Hertz, with 30, 50, 55, and 75 decibels listed for frequencies from 2000 through 4000 Hertz.  Speech recognition was 88 percent in each ear.  The examiner also confirmed constant bilateral tinnitus.  The VA audiologist opined that the Veteran's current bilateral hearing loss and tinnitus were not related to military service.  The examiner explained current scientific evidence asserts that hearing loss related to acoustic exposure or trauma occurs immediately at the time of insult and has not been found to present with a progressive onset.  Hearing loss with a progressive onset is commonly symptomatic of presbycusis, genetic inheritance, medical pathology, 
or subsequent noise exposure.  "Presbycusis" is defined as "a progressive, bilaterally symmetrical perceptive hearing loss occurring with age." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1352 (27th ed.1988).  The examiner, for similar reason, opined that the Veteran's tinnitus was not caused by or a result of active duty military service.

With respect to the claim for service connection for hearing loss, while the Board recognizes the existence of currently diagnosed hearing loss disability, and also recognizes in-service noise exposure and a puretone threshold of 30 decibels at 4000 Hertz in the left ear during service, the preponderance of the medical evidence in this matter weighs against the Veteran's claim.  In fact, there is no competent medical evidence in the record establishing that the Veteran's current hearing loss disability is related to service. 

The Board acknowledges the Veteran's assertion throughout the course of this appeal that he currently suffers from bilateral hearing loss due to his in-service exposure to noise.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

Although the Veteran is competent to describe when he first subjectively noticed decreased hearing, whether the hearing loss the Veteran reportedly experienced in service or following service is in any way related to his current bilateral hearing loss disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Likewise, the Veteran does not have the medical expertise required to determine whether the current hearing loss disability is causally connected to the noise he experienced more than thirty years earlier during service.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, hearing loss can have many causes and medical testing and medical expertise are needed to determine such etiology.  Thus, the Board finds that the Veteran is not competent to render a medical opinion on the onset and etiology of his current hearing loss disability.  The VA examiner's opinion is the only medical opinion addressing the relationship between the current disability and service, and such medical opinion is of greater probative value than the Veteran's lay contention.  See Jandreau, supra.

While the Board notes the Veteran was shown to have some worsening on audiometric testing from entrance on active duty to discharge, and a 30 decibel loss at 4000 Hertz in the left ear at discharge, the VA examiner explained why the Veteran's current hearing loss disability was not related to service.  He noted the Veteran had post service noise exposure, and referenced a study showing that noise induced hearing loss occurs immediately at the time of insult and has not been found to present with a progressive onset.  He further explained that hearing loss with a progressive onset is commonly symptomatic of presbycusis, genetic inheritance, medical pathology, or subsequent noise exposure.  As the examiner noted, the Veteran had post service occupational and recreational noise exposure, and the record indicates the Veteran was born in 1944.  

In sum, the only opinion addressing whether the Veteran's current hearing loss disability is attributable to service, to include noise exposure therein, was provided by the VA examiner, who adequately explained why the Veteran's current hearing loss disability is not related to service.  While the Veteran did have a 30 decibel puretone threshold reading in service, such is not, in and of itself, sufficient to establish service connection.  The Veteran was not diagnosed with hearing loss during service, and the findings on in-service audiograms do not reflect a hearing loss disability for VA purposes during service.  As noted in Hensley, 5 Vet. App. at 160 (1993), "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Thus, there still must be competent evidence linking the current hearing loss disability to service when in-service audiometric results do not establish a hearing loss disability under 38 C.F.R. § 3.385.  In this case, the Veteran's hearing loss in service did not rise to the level of a hearing loss disability pursuant to 38 C.F.R. § 3.385, and there is no competent evidence linking the Veteran's current hearing loss disability to service. 

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's current hearing loss disability is not related to service, nor was a compensable hearing loss disability shown within one year following discharge from service.  While the Board has considered the Veteran's lay contentions as to the onset and etiology of his current hearing loss disability, the Board has accorded the medical evidence of record greater probative value.  Accordingly, service connection for bilateral hearing loss is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable concerning this issue.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

With respect to the Veteran's claim for service connection for tinnitus, the Board notes that tinnitus is a disability that cannot be objectively confirmed by medical testing.  As tinnitus is a diagnosis based on purely subjective complaints, the Board may accept his statements in this regard.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the Court held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.  

The Board notes the Veteran denied ear trouble and hearing loss on his Report of Medical History at his separation examination in October 1968.  However, there is no evidence showing the Veteran affirmatively denying ringing in his ears in the record.  On his application for compensation, the Veteran reported the onset of tinnitus as occurring in November 1968.  His signature on the form certifies that he believes the information provided in the application to be true.  The Veteran reported to the VA examiner in 2009 that he has had constant tinnitus for "40+ years".  That time frame corresponds with his military service.  

The Board acknowledges that the VA examiner concluded that the Veteran's tinnitus was not related to service.  However, the examiner based the conclusion on the lack of documentation of tinnitus in the service treatment records.  As noted above, the Veteran has reported that his tinnitus began in November 1968, and there is nothing to suggest such contention is not credible.  Although the Veteran denied hearing loss and ear trouble on the Report of Medical History on his separation examination, whether the Veteran, as a lay person, would classify ringing ears as ear trouble or hearing loss is not certain.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Thus, after resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted. 



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


